Herrick Feinstein LLP v Baram (2015 NY Slip Op 07552)





Herrick Feinstein LLP v Baram


2015 NY Slip Op 07552


Decided on October 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2015

Sweeny, J.P., Acosta, Renwick, Moskowitz, JJ.


15810N 651477/14

[*1] Herrick Feinstein LLP, Petitioner-Respondent,
vNoam Baram, et al., Respondents-Appellants.


Law Office of Carl E. Person, New York (Carl E. Person of counsel), for appellants.
Herrick, Feinstein LLP, New York (Anna M. Hershenberg of counsel), for respondent.

Order, Supreme Court, New York County (Melvin Schweitzer, J.), entered September 10, 2014, which granted petitioner Herrick Feinstein's motion to permanently stay arbitration, unanimously affirmed, without costs.
The IAS court correctly determined that the legal malpractice arbitration commenced by respondents was barred by the statute of limitations, having been commenced more than three years after the representation ended (CPLR 214[6]). The arbitration agreement did not implicate interstate commerce and the FAA does not apply, therefore respondents' reliance on Cusimano v Schnurr (40 Misc 3d 1208[A] [Sup Ct, NY County 2013],
revd 120 AD3d 142 [2014], lv granted 24 NY3d 909 [2014]) is unavailing.
We have considered the remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2015
CLERK